DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassy Golf Ball (NPL-U) in view of the Green Grassy Ball (NPL-V) and Dewanjee (2003/0203770). Claim 1, the grassy golf ball image (NPL-U) discloses a golf ball with a grassy surface but does not disclose the grass covering the entire surface.  The green grassy ball (NPL-V) teaches grass covering the entire ball. One of ordinary skill in the art would extend the grass to the entire surface for a symmetry and aesthetics. The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The interior of the golf ball is not disclosed.  Dewanjee teaches a golf ball comprising a spherical center and cover (applicant’s outer layer). Dewanjee teaches the cover completely encases and is adhered to the core.  One of ordinary skill in the art would modify the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Claims 5-7, Dewanjee teaches a solid rubber or hollow core [0031].  Claims 8-10, the grass inherently includes an attachment means to the surface of the ball.  Claim 11, the grass is green on the surface of the grassy golf ball image. Claims 14-15, Dewanjee teaches a thread wound layer surrounding the core layer. Claims 16-17, Dewanjee teaches a cover layer covering the golf ball. A single cover layer made from one piece or two pieces is equivalent, Make integral ~ In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), Make separable ~ In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Claim 18, the grassy golf ball image (NPL-U) discloses a golf ball with a grassy surface but does not disclose the grass covering the entire surface.  The green grassy ball (NPL-V) teaches grass covering the entire ball. One of ordinary skill in the art would extend the grass to the entire surface for a symmetry and aesthetics. The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The interior of the golf ball is not disclosed.  Dewanjee teaches a golf ball comprising a spherical center and cover (means for encasing the center) covering the entire core.  The grass inherently includes an attachment means to the surface of the ball.  Dewanjee teaches a thread wound layer surrounding the core layer.  One of ordinary skill in the art would modify the number of layers of the grassy golf ball with the layers of Dewanjee as an obvious design choice.  Claim 19, the grassy golf ball image (NPL-U) discloses a golf ball with a grassy surface but does not disclose means for encasing the center) covering the entire core [0037].  A single cover layer made from one piece or two pieces is equivalent, Make integral ~ In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), Make separable ~ In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The surface of the golf ball comprises grass. Varying the type of texture (Bermuda or zoysia) is an obvious design choice based on aesthetics, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  The grass inherently includes an attachment means to the surface of the ball.  Claim 20, Dewanjee teaches a thread wound layer surrounding the core layer. Claims 21 and 22, Dewanjee teaches the core has a diameter up to 1.5 inches or 38.1 mm [0037].  One of ordinary skill in the art would modify the number of layers of the grassy golf ball with the layers of Dewanjee as an obvious design choice.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. The claims, as amended, require simulated grass covering the entire surface of the .  
It is clear the grassy golf ball (NPL ball with dimples and grass) only discloses a partial cover and grass but does not disclose the interior of the golf ball.  Dewanjee is cited to teach the interior layers and a full coverage cover on the surface of the ball. Applicant arguments regarding the core diameter and the USGA rules regarding minimum golf ball diameter are not understood.  Dewanjee also teaches a core with a diameter of 1.5 inches or less or 38.1 mm [0037], which satisfies the core diameter of 41 mm or less in claims 19, 21, and 22.
Applicant further argues the dimensions of the grass blades are critical to the invention and cites [0060].  Paragraph [0060] makes clear, “Various different combinations of densities, lengths, heights, and widths of the leaf blades and the size and weight of the ball may interact to affect the trajectory…” However, paragraph [0061] also makes clear, “In some embodiments, an artificial/simulated grass blade may have dimensions of, but not limited to, approximately 3 mm - 6 mm in height 130, approximately 0.2 - 0.6 mm in width 135, and approximately .05 mm - 0.2 mm in thickness 140. The simulated/artificial grass around the golf ball may include but not limited to, simulated/artificial Bermuda grass, simulated/artificial perennial ryegrass, simulated/artificial zoysia, etc.” MPEP 2144.5 III A, states, “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” In the instant case, applicant has not provided sufficient support to show the range is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
March 9, 2021